UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2014 Commission File Number 001-35463 Taro Pharmaceutical Industries Ltd. (Translation of registrant’s name into English) 14 Hakitor Street, Haifa Bay 2624761, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes ¨ No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Taro Pharmaceutical Industries Ltd. c/o Taro Pharmaceuticals U.S.A., Inc. Three Skyline Drive Hawthorne, New York 10532 (NYSE: TARO) CONTACT: Michael Kalb GVP, CFO (914) 345-9001 Michael.Kalb@Taro.com FOR IMMEDIATE RELEASE Taro to Announce Results for Quarter Ended June 30, 2014 Hawthorne, NY, August 4, 2014 – Taro Pharmaceutical Industries Ltd. (NYSE: TARO) announced today that it plans to release its financial results for the quarter ended June 30, 2014 after market close on Thursday, August 7, 2014. Additionally, the release will be accessible on Taro’s website at www.taro.com. **** Taro Pharmaceutical Industries Ltd. is a multinational, science-based pharmaceutical company, dedicated to meeting the needs of its customers through the discovery, development, manufacturing and marketing of the highest quality healthcare products. For further information on Taro Pharmaceutical Industries Ltd., please visit Taro’s website at www.taro.com. . # # # SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 4, 2014 TARO PHARMACEUTICAL INDUSTRIES LTD. By: /s/ Subramanian Kalyanasundaram Name:Subramanian Kalyanasundaram Title:Chief Executive Officer and Director
